DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9 and 11 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2018/153089 A1) in view of Lee et al. (Lee) (US 2015/0179724 A1).
In regards to claim 1, Liu (Figs. 1F, 7B, 10D and associated text) discloses  an array substrate (Figs. 1F, 7B, , 10D) comprising: a substrate (item 10); a light shielding metal layer (item 11) on the substrate (item 10); a buffer layer (item 12) formed on a side, on which the light shielding metal layer (item 11) and being in contact with the light shielding metal layer (item 11), wherein the first vial hole (item 122)  is formed only in the buffer layer (item 12), the first via hole (item 122) exposing a portion of the light shielding layer (item 11); and a thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14) including a gate electrode (item 15), an active layer (item 13), and a source electrode (item 17) and a drain electrode (item 18); the array substrate (Figs. 1F, 7B, , 10D) further comprises: a first via hole (item 122) in the buffer layer (item 12); and a conductive structure (item 17), wherein both the active layer (item 13) and the conductive structure (item 17) are formed on the buffer layer (item 12) and are in contact with the buffer layer (item 12), wherein the active layer (item 13) is formed above the buffer layer (item 12) and a portion of conductive structure (via portion of item 17) is located within the first via hole (item 122), wherein the array substrate (Figs. 1F, 7B, , 10D) further comprises: a gate insulating layer (item 14) disposed between the active layer (item 13) and the gate electrode (item 15), the gate insulating layer (item 14) only covering the active layer (item 13) but not covering the conductive structure (item 17); and an interlayer insulating layer (items 16, 22) formed on the gate electrode (item 15), the interlayer insulating layer (items 16, 22) being in contact with a portion of the active layer (item 13) wherein none of the gate (electrode) (item 15) and the gate insulating layer (item 14) are disposed, and with the conductive structure (item 17), wherein the interlayer insulating layer is further formed with a second via hole (item 221, paragraph 136) and a third via hole (not labeled, but shown in Fig. 7B, portion of item 23 above the gate, item 15) therein, the second via hole (item  221) formed above the conductive structure (item 17) so that an electrode (item 23) is in contact with and electrically connected to conductive structure (item 17) through the second via hole (item 221), and the third via hole (not labeled, but shown in Fig. 7B, portion of item 23 above the gate, item 15) is formed above the active layer (item 13), but does not specifically disclose the third via hole is formed above the active layer so that the source electrode is in contact with and electrically connected to the active layer through the third via.
However, another embodiment of Liu (Fig. 1E, 1F and associated text) discloses the third via hole (item 161) is formed above the active layer (item 13) so that the source electrode (item 17) is in contact with and electrically connected to the active layer (item 13) through the third via (item 161).
It would have been obvious to one of ordinary skill in the before the effective filing date to combine the teachings of various embodiments of Liu for the purpose of source being in electrical contact with  active layer and the light shielding layer (paragraph 68).
Liu does not specifically disclose wherein the second via hole is formed above the conductive structure so that the source electrode is in contact with the conductive structure through the second via hole.
Lee (Figs. 2, 3C, 3D, 3E, 3F, 3J and associated text) wherein both the active layer (item 122) and the conductive structure (item 134) are formed on the buffer layer (item 120) and (item 120), wherein the active layer (item 122) is formed above the buffer layer (item 120) and a portion of conductive structure (item 134) is located within the first via hole (item 130b), wherein the second via hole (item 140c) is formed above the conductive structure (item 134) so that the source electrode (item 154) is in contact with the conductive structure (item 134) through the second via hole (item 140c).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to have items 112 and 116 to be one integral structure, since it has been that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Liu (paragraph 92) and Lee (paragraph 66) both disclose the active layer is formed from a s transparent metal oxide semiconductor film including (IZO, ITZO, IGZO) or other various materials, but does not specifically disclose wherein both the active layer and the conductive structure are formed from a same transparent metal oxide semiconductor film and have the same thickness, and the conductive structure is treated by a conductor transformation treatment.
However, Lee (paragraph 35, Figs. 3B, 3C and associated text) does disclose that a first semiconductor layer (active layer, item 122) and second semiconductor layer (item 126) can be formed from the same material.  Therefore the conductive structure (item 134) could have been made from the same material if so desired and is not beyond one of ordinary skill.

	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include an active layer and a conductive structure of the same thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Examiner notes that is well known in the art that the source and drains of TFT’s are interchangeable and can be obtained by one of ordinary skill in the art by making a simple selection according to design choice and needs (See Chinese of Action).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have the source electrode of Lee electrically connected to the light shielding metal layer, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
The Examiner notes that the recitation “the conductive structure is treated by a conductor transformation treatment” is a product-by-process limitation.  
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight. 
In regards to claim 2, Liu (Figs. 1E, 1F, 7B, 10D and associated text) discloses  wherein the thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14) is a top gate type thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14); the active layer (item 13) includes a channel region (middle portion of item 13), and a source electrode region (portion of item 13 that connects to item 17) and a drain electrode region (portion of item 13 that connects to item 18) on either side of the channel region (middle portion of item 13), an orthographic projection of the channel region on the substrate (item 10) overlapping an orthographic projection of the gate electrode (item 15) on the substrate (item 10); and the drain electrode (item 18) is electrically connected to the drain electrode region (portion of item 13 that connects to item 18) through a fourth via hole (item 162) in the interlayer insulating layer (item 16); the source electrode region (portion of item 13 that connects to item 17), the drain electrode region (portion of item 13 that connects to item 18), and the conductive structure (via portion of item 17) are obtained by converting corresponding portions of a same semiconductor film into a conductor, and a first pattern of the conductor converted from the semiconductor film includes the source electrode region (portion of item 13 that connects to item 17) and the drain electrode region (portion of item 13 that connects to item 18), and a second pattern of the conductor converted from the semiconductor film includes the conductive structure. 

	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
In regards to claim 3, Liu (Figs. 1E, 1F, 7B, 9-10D and associated text) discloses  wherein the thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14) is a top gate type thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14); the active layer (item 13) includes a channel region (middle portion of item 13), and a source electrode region (portion of item 13 that connects to item 17) and a drain electrode region (portion of item 13 that connects to item 18) on either side of the channel region (middle portion of item 13), an orthographic projection of the channel region on the substrate (item 10) overlapping an orthographic projection of the gate electrode (item 15) on the substrate (item 10); and the drain electrode (item 18) is electrically connected to the drain electrode region (portion of item 13 that connects to item 18) through a fourth via hole (item 162) in the interlayer insulating layer (item 16); a first pattern of the conductive film includes the gate electrode (item 15), and a second pattern of the conductive film includes the conductive structure (via portion of item 17). 
In regards to claim 4, Liu (Figs. 1E, 1F, 7B, 9-10D and associated text) discloses wherein an orthographic projection of the gate insulating layer (item 14) on the substrate (item 10) completely overlaps an orthographic projection of the channel region on the substrate (item 10). 
In regards to claim 5, Liu (Figs. 1E, 1F, 7B, 9-10D and associated text) discloses wherein the thin film transistor (items 17 plus 18 plus 15 plus 13 plus 14) further comprises a gate insulating layer (item 14) disposed between the active layer (item 13) and the gate electrode (item 15); and an orthographic projection of the gate insulating layer (item 14) on the substrate (item 10) completely overlaps an orthographic projection of the channel region on the substrate (item 10). 
In regards to claim 9, Liu (Figs. 1E, 1F, 7B, 9-10D and associated text) discloses wherein the array substrate is an organic light-emitting diode array substrate, the organic light-emitting diode array substrate further comprises an organic light-emitting diode type light-emitting device, and the organic light-emitting diode type light-emitting device includes an anode, a functional layer of an organic material, and a cathode, which are sequentially stacked; and the array substrate includes a pixel electrode, the pixel electrode functions as the anode (paragraph 89, AMOLED). 
In regards to claim 11, Liu (Figs. 1E, 1F, 7B, 9-10D and associated text) discloses a display panel comprising the array substrate as claimed in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YOON (US 2015/0187959 A1 Fig. 3) discloses wherein the array substrate (Fig. 3) further comprises: a gate insulating layer (item 115) disposed between the active layer (item 110) and the gate electrode (item 120), the gate insulating layer (item 115) only covering the active layer (item 110) but not covering the conductive structure (item AL); and an interlayer insulating layer (item 125) formed on the gate electrode (item 120), the interlayer insulating layer (item 125) being in contact with a portion of the active layer (item 110) wherein none of the gate (electrode) (item 120) and the gate insulating layer (item 115) are disposed.  Lim (US 2016/0049426 A1, Fig. 2, see associated items) discloses the above as well.   Liu (US 2016/0126258 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 14, 2021